UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 DARNELL GREEN,

                                   Plaintiff,
                                                              No. 18-CV-1745 (KMK)
                            v.
                                                                OPINION & ORDER
 JAMES GARCIA, et al.,

                                 Defendants.


Appearances:

Darnell Green
Pine City, NY
Pro se Plaintiff

Janice Powers, Esq.
State of New York Office of the Attorney General
White Plains, NY
Counsel for Defendants

KENNETH M. KARAS, United States District Judge:

       Pro se Plaintiff Darnell Green (“Plaintiff”), currently incarcerated at Southport

Correctional Facility (“Southport”), brings this Action, pursuant to 42 U.S.C. § 1983, against

Correction Officers (“C.O.s”) James Garcia (“Garcia”), F. Polito (“Polito”), A. Cefaloni

(“Cefaloni”), P. Weber (“Weber”), D. Smith (“Smith”), and C. Martin (“Martin”), as well as

Sergeant Osborne (“Osborne”; collectively, “Defendants”). (See Am. Compl. (Dkt. No. 12).)1, 2



       1
        Defendant James Garcia’s name is incorrectly spelled as “Jameis Garcia” on the docket.
The Clerk of the Court is respectfully directed to update the docket to reflect the correct spelling.
(Dkt. No. 50.)
       2
       Smith and Martin are currently listed as John Does 1 and 2 on the operative Amended
Complaint because they were identified by Defendants after Plaintiff filed the Amended
Complaint. (Dkt. No. 19.)
Plaintiff claims that Defendants violated his rights under the Eighth Amendment when they

assaulted him and failed to intervene in these assaults. (Id. at 7–8.)3

       Before the Court is a Motion To Dismiss (the “Motion”) filed by Polito, Cefaloni, Weber,

Smith, and Martin (the “Moving Defendants”). (See Moving Defs.’ Not. of Mot. (“Not. of

Mot.”) (Dkt. No. 49).) For the reasons explained herein, the Motion is granted.

                                           I. Background

       A. Factual Background

       The following facts are drawn from Plaintiff’s Amended Complaint, and are assumed to

be true for the purposes of the instant Motion. At the time of the alleged incident, Plaintiff was

incarcerated at Green Haven Correctional Facility (“Green Haven”). (Am. Compl. 7.)

       On January 4, 2016, Plaintiff was escorted to a “strip frisk room” to meet a court escort,

who would presumably accompany him to court. (Id.) “[U]pon completion of [the] boss chair,”

two C.O.s grabbed Plaintiff and held him on either side while Osborne “cocked his baton all the

way back,” aimed it at Plaintiff, and hit him in his head “with every ounce of strength he had.”

(Id.) Garcia then began to “repeatedly punch[]” Plaintiff in his face while screaming profanities.

(Id.) At the same time, the two C.O.s holding Plaintiff began to punch him in his sides, and

Garcia continued to hit Plaintiff in the face. (Id.) Two other C.O.s then entered the room and

began to “rain[] blows on [Plaintiff] all over [his] face, head, stomach[,] and neck.” (Id.) One of

the C.O.s hit Plaintiff in the face with his radio. (Id.) According to Plaintiff, the assault went on

“for minutes.” (Id.) Because Plaintiff felt the C.O.s trying to pull him away from the security

camera, he “forced” himself onto the ground so the incident would be captured on camera. (Id.)



       3
          Plaintiff’s Amended Complaint has inconsistently numbered pages. Thus, the Court
refers to the ECF-stamped page numbers at the top of each page to avoid confusion.


                                                  2
Plaintiff then put his arms behind his back because he wanted to assault to end, but a C.O. who

was on Plaintiff’s back began to “bend[] and twist[] [his] fingers,” as if the C.O. was trying to

handcuff Plaintiff. (Id. at 7–8.) Thereafter, Plaintiff began to feel kicks in his sides. (Id. at 8.)

At this point, the Sergeant, presumably Osborne, told the C.O.s, “Ok[ay][,] that is enough[,] stop

befor[e] you kill him,” after which a C.O. kicked Plaintiff in the mouth. (Id.) At this point,

Plaintiff was handcuffed, but the C.O. who had bent and twisted Plaintiff’s fingers continued to

do so. (Id.)4 As a result of the incident, Plaintiff was taken to the hospital. (Id.)

       Due to the incident, Plaintiff suffered from “bumps and knots” on his face and head, and

he needed to get five staples in his head. (Id.) Plaintiff also had two black eyes, one of which

was swollen shut, a “busted” lip, and a bloody nose. (Id.) Plaintiff can no longer see without

glasses and now takes “mental health medication” because he is “mentally scared.” (Id.) In his

Amended Complaint, Plaintiff seeks compensatory damages of $5,000,000. (Id.) In his original

Complaint, Plaintiff also requested a thorough investigation of all officers involved. (Compl. 7

(Dkt. No. 2).)

       B. Procedural Background

       Plaintiff filed the original Complaint on February 23, 2018, naming as Defendants Garcia

and John Does 1–6. (Id. at 1.) In his Complaint, Plaintiff set forth that each of the John Doe

Defendants worked at Green Haven, that one of them was a sergeant, and that the others were

C.O.s. (See id. at 3–4.) Plaintiff stated that he was in the process of collecting the names of all

Defendants involved, but that he had received paperwork related to the incident on which the

names of the involved officers were redacted. (Id. at 5.) On March 29, 2018, the Court granted

Plaintiff’s request to proceed in forma pauperis (“IFP”). (Dkt. No. 4.)



       4
           It is unclear whether Plaintiff was handcuffed before or during the incident.

                                                   3
        The Court issued an Order of Service pursuant to Valentin v. Dinkins, 121 F.3d 72 (2d

Cir. 1997), dated April 7, 2018, directing service on Garcia and instructing the Attorney General

of the State of New York (the “Attorney General”) to ascertain the identities of the John Doe

Defendants who Plaintiff named in the original Complaint within 60 days. (See Order of Service

(“First Order”) 2–3 (Dkt. No. 6).)5 The Order of Service provided that Plaintiff “must file an

amended complaint naming the newly identified [D]efendants” within 30 days of receiving the

information. (Id. at 3.) In response, the Attorney General notified the Court and Plaintiff by

letter dated May 17, 2018 that “there were five . . . officers present in the strip frisk room on

January 4, 2016 preparing [Plaintiff] for his escort to court,” naming Garcia, Polito, Cefaloni,

Weber, and Osborne as those individuals. (Dkt. No. 8.) The Attorney General noted that there

was “no notation of a sixth . . . person other than [Plaintiff].” (Id.) Plaintiff then filed an

Amended Complaint on May 30, 2018, naming Garcia, Polito, Cefaloni, Weber, and Osborne as

Defendants. (Am. Compl. 1.) Plaintiff also included as Defendants in the Amended Complaint

John Does 1 and 2, whom he labeled as C.O.s. (Id. at 1, 6.)

        On June 1, 2018, the Court issued a second Order of Service, directing service on Polito,

Cefaloni, Weber, and Osbourne. (See Order of Service (“Second Order”) 2 (Dkt. No. 13).) The

Court also instructed that “[i]f Plaintiff want[ed] the [Attorney General’s] assistance in

identifying [John Does 1 and 2], and the Court’s assistance in serving them, he must provide

more information about them by June 21, 2018,” or else these Defendants would be dismissed

from the Action. (Id. at 1 n.1.) In a letter docketed on June 22, 2018, Plaintiff asked whether the

Court had received his Amended Complaint. (Dkt. No. 14.) In response, the Court provided




        5
          In Valentin, the Second Circuit held that a pro se litigant is entitled to assistance from
the district court in identifying a defendant. 121 F.3d at 75.

                                                   4
Plaintiff with “one last extension” to provide identifying information for John Does 1 and 2.

(Dkt. No. 15.) Plaintiff replied in a letter docketed on July 10, 2018. (Dkt. No. 16.) Plaintiff

wrote that he could not provide a physical description of the two John Doe Defendants because

they “entered while the incident was already going on[,] and [Plaintiff] could not see them

because blows were being rained on [him].” (Id.) Plaintiff noted that the incident report he

attached to his Amended Complaint listed seven staff members as participants in the use of force,

but their names had been redacted in the document given to Plaintiff. (Id.) Thus, the Court

directed the Attorney General to confirm whether two other names were listed on the incident

report. (Dkt. No. 17.)

       On July 17, 2018, the Attorney General identified two additional C.O.s who “responded”

to the incident and who were on the incident report—Smith and Martin. (Dkt. No. 19.) Thus, on

July 18, 2018, the Court issued a third Order of Service, directing service on Smith and Martin.

(See Order of Service (“Third Order”) 2 (Dkt. No. 21).) On September 19, 2018, the Court

instructed the Attorney General to provide an address for Osborne, because there was no record

of an individual with his name at the provided address. (Dkt. No. 30.) The Attorney General

responded on October 16, 2018, (Dkt. No. 32), and on October 18, 2018, the Court issued a

fourth Order of Service, directing service on Osborne at his new address, (see Order of Service

(“Fourth Order”) 2 (Dkt. No. 34)). On December 17, 2018, Plaintiff filed a request for pro bono

counsel, (Dkt. No. 37), which the Court denied without prejudice three days later, (Dkt. No. 40).

Once all Defendants had been served, the Court granted an extension to Defendants to respond to

Plaintiff’s Amended Complaint on December 19, 2018. (Dkt. No. 39.) On December 21, 2018,

Defendants filed a letter inquiring whether Plaintiff needed to file a second amended complaint

that included Martin and Smith, instead of John Does 1 and 2. (Dkt. No. 41.) The Court




                                                 5
responded that Defendants could respond to Plaintiff’s Amended Complaint as the “current

operative pleading.” (Dkt. No. 42.)

        On February 7, 2019, Moving Defendants submitted a request to file a Motion To

Dismiss. (Dkt. No. 45.) Pursuant to a briefing schedule set by the Court, (Dkt. No. 46), Moving

Defendants filed the instant Motion on March 14, 2019, (Not. of Mot.; Moving Defs.’ Mem. of

Law in Supp. of Mot. (“Defs.’ Mem.”) (Dkt. No. 50)). Plaintiff filed a response to the Motion on

March 19, 2019. (Pl.’s Mem. in Opp’n to Mot. (“Pl.’s Mem.”) (Dkt. No. 51).) On April 30,

2019, Moving Defendants informed the Court that they would not file a reply. (Dkt. No. 55.)

                                            II. Discussion

        A. Standard of Review

        The Supreme Court has held that although a complaint “does not need detailed factual

allegations” to survive a motion to dismiss, “a plaintiff’s obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(alteration and quotation marks omitted). Indeed, Rule 8 of the Federal Rules of Civil Procedure

“demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quotation marks omitted). “Nor does a complaint suffice if it

tenders naked assertions devoid of further factual enhancement.” Id. (alteration and quotation

marks omitted). Instead, a complaint’s “[f]actual allegations must be enough to raise a right to

relief above the speculative level.” Twombly, 550 U.S. at 555. Although “once a claim has been

stated adequately, it may be supported by showing any set of facts consistent with the allegations

in the complaint,” id. at 563, and a plaintiff must allege “only enough facts to state a claim to

relief that is plausible on its face,” id. at 570, if a plaintiff has not “nudged [his or her] claims




                                                    6
across the line from conceivable to plausible, the[] complaint must be dismissed,” id.; see also

Iqbal, 556 U.S. at 679 (“Determining whether a complaint states a plausible claim for relief

will . . . be a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense. But where the well-pleaded facts do not permit the court to infer

more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—’that the pleader is entitled to relief.’” (citation omitted) (second alteration in

original) (quoting Fed. R. Civ. P. 8(a)(2))); id. at 678–79 (“Rule 8 marks a notable and generous

departure from the hypertechnical, code-pleading regime of a prior era, but it does not unlock the

doors of discovery for a plaintiff armed with nothing more than conclusions.”).

       In considering Moving Defendants’ Motion, the Court is required to “accept as true all of

the factual allegations contained in the [C]omplaint.” Erickson v. Pardus, 551 U.S. 89, 94

(2007) (per curiam); see also Nielsen v. Rabin, 746 F.3d 58, 62 (2d Cir. 2014) (same). And, the

Court must “draw[] all reasonable inferences in favor of the plaintiff.” Daniel v. T & M Prot.

Res., Inc., 992 F. Supp. 2d 302, 304 n.1 (S.D.N.Y. 2014) (citing Koch v. Christie’s Int’l PLC,

699 F.3d 141, 145 (2d Cir. 2012)). Where, as here, a plaintiff proceeds pro se, the Court must

“construe[] [his complaint] liberally and interpret[] [it] to raise the strongest arguments that [it]

suggest[s].” Sykes v. Bank of Am., 723 F.3d 399, 403 (2d Cir. 2013) (per curiam) (quotation

marks omitted). However, “the liberal treatment afforded to pro se litigants does not exempt a

pro se party from compliance with relevant rules of procedure and substantive law.” Bell v.

Jendell, 980 F. Supp. 2d 555, 559 (S.D.N.Y. 2013) (quotation marks omitted); see also Caidor v.

Onondaga County, 517 F.3d 601, 605 (2d Cir. 2008) (“[P]ro se litigants generally are required to

inform themselves regarding procedural rules and to comply with them.” (italics and quotation

marks omitted)).




                                                   7
       Generally, “[i]n adjudicating a Rule 12(b)(6) motion, a district court must confine its

consideration to facts stated on the face of the complaint, in documents appended to the

complaint or incorporated in the complaint by reference, and to matters of which judicial notice

may be taken.” Leonard F. v. Isr. Disc. Bank of N.Y., 199 F.3d 99, 107 (2d Cir. 1999) (quotation

marks omitted). However, when the complaint is drafted by a pro se plaintiff, the Court may

consider “materials outside the complaint to the extent that they are consistent with the

allegations in the complaint,” Alsaifullah v. Furco, No. 12-CV-2907, 2013 WL 3972514, at *4

n.3 (S.D.N.Y. Aug. 2, 2013) (quotation marks omitted), including, “documents that a pro se

litigant attaches to his opposition papers,” Agu v. Rhea, No. 09-CV-4732, 2010 WL 5186839, at

*4 n.6 (E.D.N.Y. Dec. 15, 2010) (italics omitted), statements by the plaintiff “submitted in

response to [a] defendant’s request for a pre-motion conference,” Jones v. Fed. Bureau of

Prisons, No. 11-CV-4733, 2013 WL 5300721, at *2 (E.D.N.Y. Sept. 19, 2013), and “documents

either in [the] plaintiff[’]s possession or of which [the] plaintiff[] had knowledge and relied on in

bringing suit,” Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002) (quotation

marks omitted).

       B. Analysis

       Moving Defendants argue that Plaintiff’s Amended Complaint should be dismissed as to

them because Plaintiff has “fail[ed] to sufficiently plea[d]” their personal involvement. (Defs.’

Mem. 1, 4–7.) “It is well settled that, in order to establish a defendant’s individual liability in a

suit brought under § 1983, a plaintiff must show . . . the defendant’s personal involvement in the

alleged constitutional deprivation.” Grullon v. City of New Haven, 133, 138 (2d Cir. 2013). To

establish personal involvement, a plaintiff must show that:

       (1) the defendant participated directly in the alleged constitutional violation, (2) the
       defendant, after being informed of the violation through a report or appeal, failed


                                                  8
       to remedy the wrong, (3) the defendant created a policy or custom under which
       unconstitutional practices occurred, or allowed the continuance of such a policy or
       custom, (4) the defendant was grossly negligent in supervising subordinates who
       committed the wrongful acts, or (5) the defendant exhibited deliberate indifference
       to the rights of inmates by failing to act on information indicating that
       unconstitutional acts were occurring.

Id. at 139 (alterations, italics, and quotation marks omitted). In other words, “because vicarious

liability is inapplicable to . . . § 1983 suits, a plaintiff must plead that each Government-official

defendant, through the official’s own individual actions, has violated the Constitution.” Iqbal,

556 U.S. at 676. Therefore, Plaintiff must plausibly allege that Defendants’ actions fall into one

of the five categories identified above. See Lebron v. Mrzyglod, No. 14-CV-10290, 2017 WL

365493, at *4 (S.D.N.Y. Jan. 24, 2017) (holding that the five categories “still control[] with

respect to claims that do not require a showing of discriminatory intent” post-Iqbal).

       With the exception of Garcia and Osborne, Plaintiff’s Amended Complaint does not

name any of the Defendants or offer any facts indicating their individual involvement in the

alleged excessive force. (Am. Compl. 7–8.) Plaintiff describes being assaulted by various

C.O.s, but does not clarify which Defendants besides Garcia and Osborne were involved in the

incident. (Id.) Although Polito, Cefaloni, and Weber appear in the caption of the Amended

Complaint and on the list of Defendants, this is insufficient to allege the personal involvement of

these Defendants. (Id. at 1, 5–6.) See Ward v. Coley, No. 18-CV-2382, 2019 WL 977887, at *5

(S.D.N.Y. Feb. 28, 2019) (highlighting that the plaintiff stated only that unnamed staff members

assaulted him); France v. County of Westchester, No. 12-CV-5576, 2016 WL 1270259, at *9

(S.D.N.Y. Mar. 30, 2016) (“[The] [p]laintiff makes no mention of [certain defendants] among

these broad-sweeping assertions against ‘Corrections Officers’ and ‘Hearing Officers.’” (record

citation omitted)); Lovick v. Schriro, No. 12-CV-7419, 2014 WL 3778184, at *3 (S.D.N.Y. July

25, 2014) (dismissing the plaintiff’s § 1983 claims against certain defendants whose names



                                                   9
appeared only in the caption of the complaint and on the list of all defendants). Instead, “[t]o

state a claim against each individually named [D]efendant, Plaintiff must include allegations as

to that [D]efendant.” Tieman v. City of Newburgh, No. 13-CV-4178, 2015 WL 1379652, at *25

(S.D.N.Y. Mar. 26, 2015) (citations omitted); see Ochre L.L.C. v. Rockwell Architecture

Planning & Design, P.C., No. 12-CV-2837, 2012 WL 6082387, at *6 (S.D.N.Y. Dec. 3, 2012)

(“Where a complaint names multiple defendants, that complaint must provide a plausible factual

basis to distinguish the conduct of each of the defendants.” (citations omitted)), aff’d, 30 Fed.

App’x 19 (2d Cir. 2013).

       Plaintiff argues that he is unable to provide “all [of] the [Defendants’] names in the

proper place[s] to show who did what,” because the incident report he received has all of the

names redacted. (Pl.’s Mem. 1; id. Ex. A (“Use of Force Report A”); id. Ex. B (“Use of Force

Report B”) (Dkt. No. 51).) In an earlier letter, Plaintiff also stated that he was unable to provide

a physical description of Smith and Martin because they entered the room while he was being

assaulted, and he could not see them because he was being hit. (Letter from Pl. to Court (July

10, 2018) (Dkt. No. 16).) The Court recognizes that in a claim for excessive force or failure to

intervene in excessive force, “courts in the Second Circuit have allowed plaintiffs to use a

flexible approach, recognizing the difficulty that plaintiffs may have in pleading who did what.”

Tieman, 2015 WL 1379652, at *26. For example, “[a] plaintiff need not establish who, among a

group of officers, directly participated in the attack and who failed to intervene.” Jeffreys v.

Rossi, 275 F. Supp. 2d 463, 474 (S.D.N.Y. 2003) (citation omitted), aff’d sub nom. Jeffreys v.

City of New York, 426 F.3d 549 (2d Cir. 2005). Even so, Plaintiff still must allege facts that

support a plausible inference of personal involvement by Moving Defendants. For example, if

Plaintiff were to state in the facts section of his Amended Complaint the names of each person




                                                 10
“who was present during the assault[], and that these [D]efendants either directly participated in

the excessive force or failed to intervene,” such allegations would be sufficient to allege personal

involvement. Snoussi v. Bivona, No. 05-CV-3133, 2010 WL 3924255, at *3 (E.D.N.Y. Feb. 17,

2010) (emphasis added), adopted by 2010 WL 3924683 (E.D.N.Y. Sept. 29, 2010).

        Thus, although the Court is mindful that the violent acts Plaintiff describes “are likely to

have prevented [him] from identifying which of the [D]efendant officers specifically engaged in

the bad acts,” id. (brackets and quotation marks omitted), and that the redacted paperwork

provided to Plaintiff prevents him from determining who played what role during the alleged

altercation, (Use of Force Report A; Use of Force Report B), Plaintiff still fails to meet this

liberal standard with respect to the Moving Defendants, because he has not even pled that each

of them was individually present during the alleged assault, other than generally referring to

“officers” throughout the Amended Complaint. (See Am. Compl. 7–8.) Thus, Moving

Defendants’ Motion is granted. However, in light of Plaintiff’s pro se status, and because this is

the first adjudication of Plaintiff’s claims on the merits, Plaintiff will be permitted to file a

second amended complaint that sets forth allegations with respect to each of the Defendants and

their presence and/or participation during the alleged assault by, for example, including the

names of each Defendant in his statement of facts and alleging that those Defendants were

present during, or participated in, the assault.

                                           III. Conclusion

        For the reasons stated above, Moving Defendants’ Motion To Dismiss is granted. If

Plaintiff wishes to file a second amended complaint alleging additional facts and otherwise

addressing the deficiencies identified above, Plaintiff must do so within 30 days of the date of

this Opinion & Order. Plaintiff is advised that the second amended complaint will replace, not




                                                   11
supplement, all prior complaints. The second amended complaint must contain all of the claims,

factual allegations, and exhibits that Plaintiff wishes the Court to consider. Failure to timely file

a second amended complaint may result in dismissal of Plaintiff’s claims with prejudice.

       The Clerk of the Court is respectfully directed to terminate the pending Motion, (Dkt. No.

49), and to terminate Defendants Polito, Cefaloni, Weber, Smith, and Martin from the docket.

       The Clerk of the Court is also respectfully directed to mail a copy of this Opinion &

Order to Plaintiff.

SO ORDERED.

DATED:         March 25, 2020
               White Plains, New York
                                                      ____________________________________
                                                      KENNETH M. KARAS
                                                      UNITED STATES DISTRICT JUDGE




                                                 12
